

116 HR 6369 IH: To waive certain requirements with respect to in-person appraisals, and for other purposes.
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6369IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Mr. Sherman introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo waive certain requirements with respect to in-person appraisals, and for other purposes.1.FindingThe Congress finds that as the country continues to grapple with the impact of the spread of COVID–19, several adjustments are needed to ensure that mortgage processing can continue to function without significant delays, despite requirements that would otherwise require in-person interactions.2.Waiver of in-person requirements(a)Waiver(1)In generalUntil the end of the COVID–19 emergency, any appraisal that is conducted for a loan with respect to which applicable law would otherwise require the performance of an interior inspection may be performed without an interior inspection, if—(A)an exterior inspection is performed in conjunction with other methods to maximize credibility, including verifiable contemporaneous video or photographic documentation by the borrower and borrower observations; and(B)the applicable lender, guarantor, regulating agency, or insurer may order additional services to include an interior inspection at a later date.(2)StipulationAn appraiser conducting an appraisal without an interior inspection pursuant to this section shall stipulate an extraordinary assumption that the property’s interior quality, condition, and physical characteristics are as described and consistent with the exterior view, and shall employ all available methods to maximize accuracy while maintaining safety.(b)RulemakingNot later than the end of the 1-week period beginning on the date of enactment of this Act, the Federal Housing Commissioner of the Federal Housing Agency and the Director of the Federal Housing Finance Agency shall issue such rules or guidance as may be necessary to ensure that such agencies, the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal home loan banks make any adjustments to mortgage processing requirements that may be necessary to provide flexibility to avoid in-person interactions while preserving the goals of the programs and consumer protection.(c)COVID–19 emergency definedIn this section, the term COVID–19 emergency means the period that begins upon the date of the enactment of this Act and ends on the date of the termination by the Federal Emergency Management Agency of the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID–19) pandemic.